Name: Commission Regulation (EEC) No 3704/85 of 27 December 1985 altering, from 30 December 1985, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /66 Official Journal of the European Communities 28 . 12. 85 COMMISSION REGULATION (EEC) No 3704/85 of 27 December 1985 altering, from 30 December 1985 , the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 December 1985 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Regulation (EEC) No 3359/85 0 ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 3359/85 to the HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EEC) No 3359/85 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 30 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 December 1985 . For the Commission Karl-Heinz NARJES Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 18 . 4 . 1984, p. 13 . (3) OJ No L 166 25. 6 . 1976, p. 1 . ( «) OJ No L 107, 19 . 4 . 1984, p. 13 . I5) OJ No L 321 , 30 . 11 . 1985, p. 31 . 28 . 12. 85 Official Journal of the European Communities No L 351 /67 ANNEX to the Commission Regulation of 27 December 1985 altering the rates of the refunds applicable from 30 December 1985 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rateof refund 10.01 B I Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 5,571  Other than for the manufacture of starch 8,350 10.01 B II Durum wheat 14,969 10.02 Rye 9,142 10.03 Barley 11,196 10.04 Oats 7,277 10.05 B Maize, other than hybrid maize for sowing :  For the manufacture of starch 7,897  Other than for the manufacture of starch 9,838 10.06 Bib) 1 Round grain husked rice 36,513 10.06 Bib) 2 Long grain husked rice 35,128 10.06 B II b) 1 Round grain wholly milled rice 47,114 10.06 B lib) 2 Long grain wholly milled rice 50,910 10.06 B III Broken rice :  For the manufacture of starch 12,032  Other than for the manufacture of starch 14,423 10.07 C Sorghum 10,823 11.01 A Wheat or meslin flour 9,748 11.01 B Rye flour 15,615 1 1 .02 A I a) Durum wheat groats and meal 23,202 11.02 A lb) Common wheat groats and meal 9,748